DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Objections
Claim 1 is objected to because of the following informalities: 
 Lines 10 and 18, please insert a space between "morefirst" to read as "more first" and "morespargers" to read as "more spargers", respectively.
Line 16, please insert a space between “dischargethe”.
Claim 4 is objected to because of the following informalities:
Line 13, please correct the spelling of “devided” to “divided”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 21 recites the limitation "a species incubator", and “a pre-processor in line 2  of the claim.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 9617191 B1-Wu and further in views of US 7347980 B2-Kanno et al., US5888396-Perriello, and US 2009/0035856 A1-Galliher et al.
Claim 1: “An exhaust gas decomposition system comprising: one or more bioreactors, wherein each bioreactor comprises:  5a bioreactor vessel;”:  Wu disclose the present invention relates systems for treatment of biodegradable wastes (Col. 1, lines 5-6) and to composting bioreactor systems that can be continually fed with biodegradable solid wastes, waste waters, and exhaust gases (Col. 1, lines 8-10).  Further, Wu disclose the present invention comprises a bioreactor body is an insulated and sealed vessel (Col. 4, lines 66).
“one or more first inlets configured to supply a fluid to the interior of the bioreactor vessel;”:  Wu disclose the bioreactor body has inlets including waste water inlet(s, Col. 5, lines 6-7).
“one or morefirst outlets configured to discharge the first fluid from the bioreactor vessel”:  Wu disclose the bioreactor body has outlets including liquid outlet(s, Col. 5, lines 7-8).
“one or more second inlets configured to supply a fluid to the interior of the bioreactor vessel”:  Wu disclose the bioreactor body has inlets including waste water inlet(s, Col. 5, lines 6-7); the bioreactor body 10 has several inlet ports, including waste water inlet(s) 51 (Col. 6, lines 23-25).
“one or more second outlets configured to dischargethe second fluid from the bioreactor vessel;”:  Wu disclose the bioreactor body has outlet ports, including liquid outlet(s) 71 (Col. 6, lines 25-26).
“the one or more first inlets and the one or more first outlets are disposed such that a first fluid flow moves in a first direction in the interior of the vessel”:  Wu disclose the bioreactor body has inlets including waste water inlet(s, Col. 5, lines 6-7); the bioreactor body 10 has several inlet ports, including waste water inlet(s) 51 (Col. 6, lines 23-25); and Wu disclose the bioreactor body has outlet ports, including liquid outlet(s) 71 (Col. 6, lines 25-26); therefore, the various inlets and outlets are capable of being disposed such that a first fluid flow moves in a first direction in the interior of the vessel.
“the one or more second inlets and the one or more second outlets are disposed such that a second fluid flow moves in a second direction different from the first direction in the interior vessel”:  Wu disclose the bioreactor body has inlets including waste water inlet(s, Col. 5, lines 6-7); 

Regarding claim 1, Wu teaches the invention discussed above.  Wu teaches several inlets, which are capable of being one or more first inlets and connected to at least one of the one or more first inlets, discussed above. However, Wu does not teach a biological catalyst.
For claim 1, Perriello teaches a biological catalyst (dehalogenase enzymes, Col. 4, line 26), which reads on the instant claim limitation of a biological catalyst.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Wu to further include a biological catalyst (dehalogenase) as taught by Perriello, because Perriello teaches the dehalogenase enzymes can directly metabolize TCE.
    
Regarding claim 1, Wu teaches the invention discussed above. Wu teaches several inlets, which are capable of being one or more first inlets and connected to at least one of the one or more first inlets, discussed above.  However, Wu does not teach a supply of a fluid comprising a biological catalyst that decomposes a fluorine-containing compound.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Wu to further include a supply of a fluid comprising a biological catalyst that decomposes a fluorine-containing compound as taught by Kanno et al., because Kanno et al. teaches a catalytic reactor for decomposing fluorine compounds and a facility for neutralizing and removing acid components in the decomposition product gas are required for an apparatus for carrying out the present process for treating fluorine compound-containing gas (Col. 6, lines 43-47).

Regarding claim 1, Wu teaches the invention discussed above. Wu teaches several inlets, which are capable of being at least one or more second inlets and connected to at least one of the one or more second inlets, discussed above.  However, Wu does not teach a supply of a fluid comprising a biological catalyst that decomposes a fluorine-containing compound.  
For claim 1, Kanno et al. teaches an invention relating to a process for efficient decomposition treatment of a gas containing fluorine (Col. 1, lines 10-11), and  a catalytic reactor for decomposing fluorine compounds (Col. 6, lines 43-44), which reads 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Wu to further include a supply of a fluid comprising a biological catalyst that decomposes a fluorine-containing compound as taught by Kanno et al., because Kanno et al. teaches a catalytic reactor for decomposing fluorine compounds and a facility for neutralizing and removing acid components in the decomposition product gas are required for an apparatus for carrying out the present process for treating fluorine compound-containing gas (Col. 6, lines 43-47).

Regarding claim 1, Wu teaches the invention discussed above.  Wu teaches several inlets discussed above.  However, Wu does not explicitly teach one or more spargers in the interior of the bioreactor vessel.
For claim 1, Galliher et al. teaches a plurality of inlet ports may be used to provide different gas composition (e.g., via a plurality of spargers 147, Para. [0078], lines 6-7) and Galliher teaches the spargers can be located at a bottom of the container (Para. [0078], lines 10-12), which reads on the instant claim limitation of one or more spargers in the interior of the bioreactor vessel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Wu to further include teach one or more spargers in the interior of the bioreactor vessel as taught by Galliher et al., because Galliher et al. teaches the spargers provide different gas compositions and/or 

Regarding claim 1, Wu teaches the invention discussed above.  Wu teaches several inlets discussed above.  Wu teaches a first and a second fluid discussed above.  However, Wu does not explicitly teach a sparger is disposed such that the first fluid and the second fluid contact each other.
For claim 1, Galliher et al. teaches the spargers can be located at a bottom of the container (Para. [0078], lines 10-12), and Fig. 3 of Galliher illustrates the spargers 147 disposed at the bottom of the vessel and in contact with liquid 122 in the interior 56 of the vessel, which reads on the instant claim limitation of one or more spargers in the interior of the bioreactor vessel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Wu to further include teach one or more spargers in the interior of the bioreactor vessel as taught by Galliher et al., because Galliher et al. teaches the spargers provide different gas compositions and/or allow separation of gases prior to their induction into the container; further, Galliher et al. teaches these inlet ports may be positioned in any suitable location with respect to the container 118 (Para. [0078], lines 6-10).


claim 2, modified Wu teaches the invention discussed above in claim 1.  Further, modified Wu teaches a first liquid fluid and a second fluid discussed above.  However, modified Wu does not teach a biological catalyst and a fluorine-containing compound.
For claim 2, Perriello teaches a biological catalyst (dehalogenase enzymes, Col. 4, line 26), which reads on the instant claim limitation of a biological catalyst.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Wu to further include a biological catalyst (dehalogenase) as taught by Perriello, because Perriello teaches the dehalogenase enzymes can directly metabolize TCE.

Additionally, for claim 2, Kanno et al. teaches an invention relating to a process for efficient decomposition treatment of a gas containing fluorine (Col. 1, lines 10-11), and a catalytic reactor for decomposing fluorine compounds (Col. 6, lines 43-44), which reads on the instant claim limitation of a supply of a fluid comprising a biological catalyst that decomposes a fluorine-containing compound.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Wu to further include a supply of a fluid comprising a biological catalyst that decomposes a fluorine-containing compound as taught by Kanno et al., because Kanno et al. teaches a catalytic reactor for decomposing fluorine compounds and a facility for neutralizing and removing acid components in the decomposition product gas are required for an apparatus for carrying 

Claim 3: “wherein, the interior of the bioreactor vessel is defined by a side wall, a lid, and a bottom, at least one first inlet and at least one second outlet is disposed directly on or 5adjacent to the lid, at least one first outlet and at least one second inlet is disposed directly on or adjacent to the bottom”:  Wu disclose the bioreactor body has inlets including waste water inlet(s, Col. 5, lines 6-7); the bioreactor body 10 has several inlet ports, including waste water inlet(s) 51 (Col. 6, lines 23-25); and Wu disclose the bioreactor body has outlet ports, including liquid outlet(s) 71 (Col. 6, lines 25-26); lid of the vessel aa (Col. 7, line 1); outlet (drain) disposed on the bottom (Col. 7, line 10).  Further, Wu disclose via annotated Fig. 1 the bioreactor vessel 11 is defined by a side wall, a lid, and a bottom, and at least one inlet disposed adjacent to the lid, and at least one outlet disposed directly or adjacent to the body.  Also, Wu disclose the bioreactor body has outlet ports, including liquid outlet(s) 71 (Col. 6, lines 25-26); therefore, the various inlets and outlets are capable of being disposed at any position on the bioreactor vessel.

    PNG
    media_image1.png
    381
    622
    media_image1.png
    Greyscale

claim 3, modified Wu teaches the invention discussed above in claim 1.  Modified Wu teaches various inlets discussed above.  However, modified Wu does not teach a sparger.
For claim 3, Galliher et al. teaches a plurality of inlet ports may be used to provide different gas composition (e.g., via a plurality of spargers 147, Para. [0078], lines 6-7) and Galliher teaches the spargers can be located at a bottom of the container (Para. [0078], lines 10-12), which reads on the instant claim limitation of one or more spargers in the interior of the bioreactor vessel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Wu to further include a sparger disposed such that the first fluid and the second fluid contact each other as taught by Galliher et al., because Galliher et al. teaches the spargers provide different gas compositions and/or allow separation of gases prior to their induction into the container; further, Galliher et al. teaches these inlet ports may be positioned in any suitable location with respect to the container 118 (Para. [0078], lines 6-10).

Claim 4: “wherein the interior of the bioreactor vessel is defined by a side wall, a lid, and a bottom, and, when a first fluid partially fills the interior of the bioreactor vessel, the interior of the bioreactor vessel is devided into a first interior region defined by the bottom, a portion of the side wall adjacent to the bottom, and a horizontal surface of the first fluid 15partially filling the interior of the vessel; and a second interior region defined by the lid, a portion of the side wall adjacent to the lid, and the surface of the first fluid partially filling the interior of the vessel;”:  Wu disclose via annotated via annotated Fig. 

    PNG
    media_image2.png
    384
    621
    media_image2.png
    Greyscale



Regarding claim 4, modified Wu teaches the invention discussed above in claim 1.  Further, modified Wu teaches a first interior region and a bottom of the vessel discussed above.  However, Wu does not teach a sparger disposed in the first interior region and located in the 1/3 volume of the vessel adjacent to the bottom.
For claim 4, Galliher teaches the spargers can be located at a bottom of the container (Para. [0078], lines 10-12), which can be located in the 1-3 volume of the vessel adjacent to the bottom, which reads on the instant claim limitation of one or more spargers in the interior of the bioreactor vessel.


Regarding claim 5, modified Wu teaches the invention discussed above in claim 1.  However, modified Wu does not teach a sparger is a microporous sparger that has a pore size in a range of about 0.1µm to about 100µm.
For claim 5, Galliher teaches microporous spargers can have an aperture size between 0.1 and 100 microns (Para. [0151], lines 13-14), which reads on the instant claim limitation of is a microporous sparger that has a pore size in a range of about 0.1µm to about 100µm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Wu to further include a microporous sparger that has a pore size in a range of about 0.1µm to about 100µm as taught by Galliher et al., because Galliher et al. teaches it is believed that the rate of oxygen transfer into the bioreactor fluid from air, pure oxygen or a gas mixture is directly related to the amount of total surface area of the bubbles in the fluid; hence, larger bubbles provide less total surface area than a fine mist of very small bubbles; for this 

Claim 7: “wherein at least a portion of the first fluid flow forms a thin-film with a thickness of about 10 nm or less that is substantially parallel to the side wall and disposed along the side wall of the vessel.”:  Wu disclose via annotated Fig. 1 above, a first fluid enters the bioreactor vessel 11, therefore, the fluid entering the bioreactor 11 is capable of forming a thin-film with a thickness of about 10nm or less and being parallel to the side wall and therefore capable of being disposed along the side wall of the vessel 11 (Col. 6, lines 25-26).

Regarding claim 16, modified Wu teaches the invention discussed above in claim 1.  Modified Wu teaches a fluorine containing compound discussed above.  However, modified Wu does not teach wherein the fluorine containing compound is a compound represented by one of Formulae 1 to 3:  10Formula 1:  C (R1)(R2)(R3)(R4) wherein, in Formulae 1 to 3, 15n is an integer in a range of 1 to 10, R1, R2, R3, and R4 are each independently F, Cl, Br, I, or H, provided that at least one of R1, R2, R3, and R4 is F.
For claim 16, Kanno et al. teaches a fluorine containing compound (CF4, Col. 1, line 14), which reads on the instant claim limitation of wherein the fluorine containing compound is a compound represented by one of Formulae 1 to 3:  10Formula 1:  C (R1)(R2)(R3)(R4) wherein, in Formulae 1 to 3, 15n is an integer in a range of 1 to 10, R1, 2, R3, and R4 are each independently F, Cl, Br, I, or H, provided that at least one of R1, R2, R3, and R4 is F.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Wu to further incorporate a fluorine containing compound represented by the formula of C (R1)(R2)(R3)(R4) wherein, n is an integer in a range of 1 to 10, R1, R2, R3, and R4 are each independently F, Cl, Br, I, or H, provided that at least one of R1, R2, R3, and R4 is F as taught by Kanno et al., because Kanno et al. teaches fluorine compounds such as  CF4 have a high fluorine content as a molecule and have a higher electronegativity of fluorine and thus are chemically very stable (Col. 1, lines 22-24).

Regarding claim 17, modified Wu teaches the invention discussed above in claim 1.  Modified Wu teaches a fluorine containing compound discussed above.  However, modified Wu does not teach wherein the fluorine containing compound includes at least one selected from CH3F, CH2F2, CHF3, CF4, and SF6.
For claim 17, Kanno et al. teaches a fluorine containing compound (CF4, Col. 1, line 14), which reads on the instant claim limitation of fluorine containing compound includes at least one selected from CH3F, CH2F2, CHF3, CF4, and SF6.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Wu to further incorporate a fluorine containing compound includes at least one selected from CH3F, CH2F2, CHF3, CF4, and SF6 as taught by Kanno et al., because Kanno et al. teaches fluorine 4 have a high fluorine content as a molecule and have a higher electronegativity of fluorine and thus are chemically very stable (Col. 1, lines 22-24).

Regarding claim 18, modified Wu teaches the invention discussed above in claim 1.  Modified Wu teaches a first fluid discussed above.  However, modified Wu does not teach an enzyme that catalyzes the decomposition of an F-C bond and a microorganism that catalyzes the decomposition of an F-C bond.
For claim 18, Perriello teaches an enzyme (methane monooxygenase) which is used for biodegrading halogenated hydrocarbons (Col. 2, lines 15-16) and methane is used as the food source for the methanotrophic bacteria (Col. 2, lines 16-18), which reads on the instant claim limitation of an enzyme that catalyzes the decomposition of a F-C bond and a microorganism that catalyzes the decomposition of a F-C bond.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Wu to further incorporate an enzyme that catalyzes the decomposition of a F-C bond and a microorganism that catalyzes the decomposition of a F-C bond as taught by Perriello, because Perriello teaches the method for biodegradation of halogenated hydrocarbons may be performed either in-situ or ex-situ, and uses microorganisms such as methanotrophic bacteria (Col. 2, lines 21-23).


Claims 6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 9617191 B1-Wu, US 7347980 B2-Kanno et al., US5888396-Perriello, US .
Regarding claim 6, modified Wu teaches the invention discussed above in claim 1.  Modified Wu teaches first outlets and first inlets, second outlets and second inlets, and a circulation path (Col. 12, lines 66-67 and Col. 13, lines 1-4).  However, modified Wu does not teach a second circulation line.
For claim 6, O’Kennedy et al. teaches the system can comprises one or more recirculation loops 3 (Para. [0040], lines 5-6), which reads on the instant claim limitation of a second circulation line connected to one of the second line.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Wu to further include a second circulation line as taught by O’Kennedy et al., because O’Kennedy et al. teaches one more pumps can be used to drive fluid flow in one or more recirculation loops.

Regarding claim 8, modified Wu teaches the invention discussed above in claim 1.  Modified Wu teaches a circulation path (Col. 12, lines 66-67 and Col. 13, lines 1-4).  However, modified Wu does not teach a second circulation path.
For claim 8, O’Kennedy et al. teaches the system can comprises one or more recirculation loops 3 (Para. [0040], lines 5-6), with therefore, the one or more recirculation loops can be in opposing directions, which reads on the instant claim limitation of a second circulation line connected to one of the second line.  

    
Regarding claim 9, modified Wu teaches the invention discussed above in claim 1.  Modified Wu teaches the vessel comprises a first fluid and a second fluid discussed above.  However, modified Wu does not teach the first fluid and second fluid have a ratio of about 1:1 to about 1:20.
For claim 9, O’Kennedy et al. teaches a bioreactor system and the bioreactor aspect ratio (liquid, depth, and width) can be modified (Para. [0019], lines 1-5), which reads on the instant claim limitation of the first fluid and second fluid have a ratio of about 1:1 to about 1:20.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Wu to further include fluid ratios of about 1:1 to about 1:20 as taught by O’Kennedy et al., because O’Kennedy et al. teaches all of these features can be optimized to improve gas/culture fluid mixing (Para. [0019], lines 6-7).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 9617191 B1-Wu, US 7347980 B2-Kanno et al., US5888396-Perriello, US 2009/0035856 A1-Galliher et al., and in further view of US 5057221-Bryant et al.
claim 10, modified Wu teaches the invention discussed above in claim 1.  Modified Wu does teach a first and second fluid discussed above.  However, modified Wu does not teach a structure disposed in the interior of the vessel that can increase a contact area between the fluids.
For claim 10, Bryant et al. teaches a solid substrate disposed in the reactor housing (Col. 3, lines 1-2), which reads on the instant claim limitation of a structure disposed in the interior of the vessel which can increase the contact area between fluids.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Wu to further include a structure such as substrate bed disposed in the reactor housing as taught by Bryant et al., because Bryant et al. teaches the substrate bed may be formed of activated carbon granules which are preloaded with organic compounds, or which are entirely "spent” with regard to adsorptive capacity. In such a case, the adsorbed compounds in the bed serve as a carbon and energy source for certain of the microorganisms, thereby particularly enhancing rapid colonization of the bed with the microorganisms when the bioreactor is initially placed in use (Col. 3, lines 33-40).

Regarding claim 11, modified Wu teaches the invention discussed above in claim 10.  However, modified Wu does not teach the structure includes at least one selected from a reflux tube and a filler material.
For claim 11, Bryant et al. teaches a solid substrate disposed in the reactor housing (Col. 3, lines 1-2), which may be formed of carbon granules (filler material, Col. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Wu to further include a structure such as substrate bed disposed in the reactor housing as taught by Bryant et al., because Bryant et al. teaches the substrate bed may be formed of activated carbon granules which are preloaded with organic compounds, or which are entirely "spent” with regard to adsorptive capacity. In such a case, the adsorbed compounds in the bed serve as a carbon and energy source for certain of the microorganisms, thereby particularly enhancing rapid colonization of the bed with the microorganisms when the bioreactor is initially placed in use (Col. 3, lines 33-40).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 9617191 B1-Wu, US 7347980 B2-Kanno et al., US5888396-Perriello, US 2009/0035856 A1-Galliher et al., US 5057221-Bryant et al., and in further view of Dr. Deepak, Distillation and Reflux Condensers (2016).
Regarding claim 12, modified Wu teaches the invention discussed above in claim 11.  However, modified Wu does not teach a reflux tube that includes at least one selected from a straight tube and a coiled tube.
For claim 12, Dr. Deepak teaches distillation and reflux heating are common laboratory operations (pg. 1, line 1), the reflux process is used to accelerate a specific reaction thermally (pg. 2, line 1), and Dr. Deepak teaches a coiled reflux tube (pg. 3, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Wu to further include a reflux tube that includes at least one selected from a straight and a coiled tube as taught by Dr. Deepak, because Dr. Deepak teaches the coiled inner tube provides improved performance due to increased surface area to facilitate condensation; plus, the size remains compact, providing more benefit (Pg. 3, lines 9-11).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 9617191 B1-Wu, US 7347980 B2-Kanno et al., US5888396-Perriello, US 2009/0035856 A1-Galliher et al., and US 2015299630 A1-Roulston.
Regarding claim 13, modified Wu teaches the invention discussed above in claim 1.  Modified Wu teaches one or more first inlets and a first fluid discussed above.  However, modified Wu does not teach a sprayer which sprays the first fluid to the interior of the vessel.
For claim 13, Roulston teaches a bioreactor system with a feed vessel 300 comprising a sprayer 416 at the top of the vessel (300, Para. [0159], line 5, Fig. 2), which reads on the instant claim limitation of a sprayer which sprays the first fluid to the interior of the vessel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Wu to further include at least .


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 9617191 B1-Wu, US 7347980 B2-Kanno et al., US5888396-Perriello, US 2009/0035856 A1-Galliher et al., and in further view of US 2015275318 A1-Niazi.
Regarding claim 14, modified Wu teaches the invention discussed above in claim 1.  However, modified Wu does not teach two or more bioreactor vessels connected in a series or in parallel.
For claim 14, Niazi teaches bioreactors arranged in a series (Para. [0023], line 1, Fig. 1), where Fig. 1 of Niazi illustrates two or more bioreactor vessels in a series, which reads on the instant claim limitation of two or more bioreactor vessels connected in a series or in parallel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Wu to further include two or more bioreactor vessels in a series as taught by Niazi, because Niazi teaches the most practical and useful solution to making a large homogeneous batch is to circulate the liquid among the smaller bioreactors arranged in a daisy chain where the liquid inside the bioreactors flow under gravity, removing the need to use additional equipment (Para. [0030], lines 1-2).

15 is rejected under 35 U.S.C. 103 as being unpatentable over US 9617191 B1-Wu, US 7347980 B2-Kanno et al., US5888396-Perriello, US 2009/0035856 A1-Galliher et al., and in further view of US 2015/0263384 A1-Boll et al.
Regarding claim 15, modified Wu teaches the invention discussed above in claim 1.  Modified Wu teaches a fluorine containing compound discussed above.  However, modified Wu does not teach the fluorine containing compound has a water-solubility of 0.01 vol% or lower at a temperature of 20ºC.
For claim 15, Boll et al. teaches a fluorine containing compound (lithium fluoride) has a water-solubility of 0.01 to 10 ppm (Para. [0019], line 3) and the proportion of inert gas may vary, for example 0.01 to 99% by volume (Para. [0088], line 1) and Boll et al. teaches the contacting temperature of the aqueous medium is preferably 0 to 100ºC (Para. [0064], line 1), which reads on the instant claim limitation of a fluorine containing compound has a water-solubility of 0.01 vol% or lower at a temperature of 20ºC.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Wu to further include the water-solubility of the fluorine containing compound to be 0.01% or lower at 20ºC as taught by Boll et al., because Boll et al. teaches the reaction kinetics depend on the reaction temperature, the effective surface area of the lithium fluoride, the water content and the increase in volume of the reaction mixture during the reaction (Para. [0035], lines 1-3).

19 is rejected under 35 U.S.C. 103 as being unpatentable over US 9617191 B1-Wu, US 7347980 B2-Kanno et al., US5888396-Perriello, US 2009/0035856 A1-Galliher et al., and in further view of Jeong et al. (2016).
Regarding claim 19, modified Wu teaches the invention discussed above in claim 1.  Modified Wu teaches a first fluid discussed above.  However, modified Wu does not teach a KCTC 13219 BP strain of Bacillus saitens.  
For claim 19, Jeong et al. teaches a Bacillus sp. strain KCTC 13219 (pg. 1, line 17), which reads on the instant claim limitation of a KCTC 13219 BP strain if Bacillus saitens.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Wu to further include a KCTC 13219 BP strain of Bacillus saitens as taught by Jeong et al., because Jeong et al. teaches all purchased from the Korean Collection for Type Cultures (KCTC), were chosen based on the partial results of a systematic screening approach used to search for plant probiotic bacteria (pg. 1, lines 10-13) and Jeong et al. teaches Bacillus strains are more amenable to the formulation of commercial products and have been widely used as biocontrol agents (pg. 1, lines 4-6).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 9617191 B1-Wu, US 7347980 B2-Kanno et al., US5888396-Perriello, US 2009/0035856 A1-Galliher et al., and in further view of JP 2010201314A-Miyazaki et al (all citations are made to the machine English translation).
claim 20, modified Wu teaches the invention discussed above in claim 1.  Further, modified Wu teaches a first and a second fluid supplier discussed above and a collector (collection chamber, Col. 16, line 23).  However, Wu does not explicitly teach a second collector.
For claim 20, Miyazaki et al. teaches (tank, Para. [0011], line 92), which reads on the instant claim of a second collector.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Wu to further include another collector as taught by Miyazaki et al., because Miyazaki et al. teaches a step of collecting the decomposing microorganisms in the liquid in the tank by a collecting material provided in the tank, and a spraying means for spraying the liquid in which the decomposing microorganisms are collected from the tank (Para. [0011], lines 92-95).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over US 9617191 B1-Wu, US 7347980 B2-Kanno et al., US5888396-Perriello, US 2009/0035856 A1-Galliher et al., JP 2010201314A-Miyazaki et al (all citations are made to the machine English translation), and in further views of US 2005/0239198 A1-Kunas et al. and Dr. Deepak, Distillation and Reflux Condensers (2016).
Regarding claim 21, modified Wu teaches the invention discussed above in claim 1.  Modified Wu teaches a first fluid supplier, a second fluid supplier and a collector discussed above, and modified Wu teaches a pre-processor (central control unit, Col. 6, line 16).  However, modified Wu does not teach a species incubator and a condenser.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Wu to further include an incubator as taught by Kunas et al., because Kunas et al. teach the heater allows for heating or warming of a specific culture or production (Para. [0027], lines 7-8).
Additionally, for claim 21, Dr. Deepak teaches a condenser (pg. 1, line 13), which reads on the instant claim limitation of a condenser.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Wu to further include a condenser as taught by Dr. Deepak, because Dr. Deepak teaches a condenser is capable of providing a large surface area of cold surface to help condense the escaping vapor of the reaction vessel (pg. 1, lines 13-15).


Claims 22-24 and 27-28 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over US 9617191 B1-Wu, and in further views of Jeong et al. (2016), US 7347980 B2-Kanno et al., and US 2009/0035856 A1-Galliher et al.
Regarding claim 22, modified Wu teaches an invention relating to an exhaust decomposition system and a first and second fluid.  However, Wu does not teach a fluorine containing compound.
For claim 22, Kanno et al. teaches a fluorine containing compound (Col. 1, lines 11-12), which reads on the instant claim limitation of a fluorine containing compound.

Additionally, for claim 22, Jeong et al. teaches a Bacillus sp. strain KCTC 13219 (pg. 1, line 17), which reads on the instant claim limitation of a KCTC 13219 BP strain if Bacillus saitens.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Wu to further include a KCTC 13219 BP strain of Bacillus saitens as taught by Jeong et al., because Jeong et al. teaches all purchased from the Korean Collection for Type Cultures (KCTC), were chosen based on the partial results of a systematic screening approach used to search for plant probiotic bacteria (pg. 1, lines 10-13) and Jeong et al. teaches Bacillus strains are more amenable to the formulation of commercial products and have been widely used as biocontrol agents (pg. 1, lines 4-6).

Regarding claim 23, modified Wu teaches the invention discussed above in claim 22.  Modified Wu teaches a first and second fluid discussed above.  However, modified Wu does not teach a sparger.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Wu to further include a sparger disposed such that the first fluid and the second fluid contact each other as taught by Galliher et al., because Galliher et al. teaches the spargers provide different gas compositions and/or allow separation of gases prior to their induction into the container; further, Galliher et al. teaches these inlet ports may be positioned in any suitable location with respect to the container 118 (Para. [0078], lines 6-10).

Claim 24: “wherein the first fluid and second fluid are contacted in a bioreactor vessel comprising one or more first inlets, one or more second inlets, one or more first outlets, and one or more second outlets,”:  Wu disclose the bioreactor body has inlets including waste water inlet(s, Col. 5, lines 6-7), which can comprise first and second inlets; Wu disclose the bioreactor body has outlets including liquid outlet(s, Col. 5, lines 7-8), which can comprise first and second outlets.
“and wherein: the first fluid is introduced into the bioreactor vessel through one or more first inlets and discharged through one or more first outlets; the second fluid is introduced into the bioreactor vessel though one or more second inlets and discharged through one or more second outlets;”:  Wu discloses the bioreactor body 10 has several inlet ports, including waste water inlet(s) 51 and outlet ports, including liquid outlet(s) 71, (Col. 6, lines 23-26).  

Regarding claim 24, modified Wu teaches the invention discussed above in claim 23.  Modified Wu teaches a first and second fluid discussed above.  However, modified Wu does not teach a sparger.
For claim 24, Galliher et al. a plurality of inlet ports may be used to provide different gas composition via a plurality of spargers (Para. [0078], lines 4-6) and capable of contacting fluid in the vessel, which reads on the instant claim limitation of one or more spargers inside the bioreactor vessel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Wu to further include a sparger disposed such that the first fluid and the second fluid contact each other as taught by Galliher et al., because Galliher et al. teaches the spargers provide different gas compositions and/or allow separation of gases prior to their induction into the container; further, Galliher et al. teaches these inlet ports may be positioned in any suitable location with respect to the container 118 (Para. [0078], lines 6-10).

Regarding claim 27, modified Wu teaches the invention discussed above in claim 24.  Modified Wu teaches a first fluid of the bioreactor vessel.  However, modified Wu does not teach a sparger.
For claim 27, Galliher et al. a plurality of inlet ports may be used to provide different gas composition via a plurality of spargers (Para. [0078], lines 4-6) and capable of contacting fluid in the vessel, Fig. 3 of Galliher illustrates spargers 147 immersed in a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Wu to further include a sparger is immersed in fluid as taught by Galliher et al., because Galliher et al. teaches the spargers provide different gas compositions and/or allow separation of gases prior to their induction into the container; further, Galliher et al. teaches these inlet ports may be positioned in any suitable location with respect to the container 118 (Para. [0078], lines 6-10).

Regarding claim 28, modified Wu teaches the invention discussed above in claim 24.  However, modified Wu does not teach a sparger is a microporous sparger that has a pore size in a range of about 0.1µm to about 100µm.
For claim 24, Galliher teaches microporous spargers can have an aperture size between 0.1 and 100 microns (Para. [0151], lines 13-14), which reads on the instant claim limitation of is a microporous sparger that has a pore size in a range of about 0.1µm to about 100µm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Wu to further include a microporous sparger that has a pore size in a range of about 0.1µm to about 100µm as taught by Galliher et al., because Galliher et al. teaches it is believed that the rate of oxygen transfer into the bioreactor fluid from air, pure oxygen or a gas mixture is directly related to the amount of total surface area of the bubbles in the fluid; hence, larger 

Claim 30: “wherein at least a portion of the first fluid flows along a side-wall of the bioreactor vessel as a thin-film with a thickness of about 10 nm or less.”:  Wu disclose via annotated Fig. 1 above, a first fluid enters the bioreactor vessel 11, therefore, the fluid entering the bioreactor 11 is capable of forming a thin-film with a thickness of about 10nm or less (Col. 6, lines 25-26).

Regarding claim 38, modified Wu teaches the invention discussed above in claim 22.  Modified Wu teaches a fluorine containing compound discussed above.  However, modified Wu does not teach wherein the fluorine containing compound is a compound represented by one of Formulae 1 to 3:  10Formula 1:  C (R1)(R2)(R3)(R4) wherein, in Formulae 1 to 3, 15n is an integer in a range of 1 to 10, R1, R2, R3, and R4 are each independently F, Cl, Br, I, or H, provided that at least one of R1, R2, R3, and R4 is F.
For claim 38, Kanno et al. teaches a fluorine containing compound (CF4, Col. 1, line 14), which reads on the instant claim limitation of wherein the fluorine containing compound is a compound represented by one of Formulae 1 to 3:  10Formula 1:  C (R1)(R2)(R3)(R4) wherein, in Formulae 1 to 3, 15n is an integer in a range of 1 to 10, R1, R2, R3, and R4 are each independently F, Cl, Br, I, or H, provided that at least one of R1, R2, R3, and R4 is F.
1)(R2)(R3)(R4) wherein, n is an integer in a range of 1 to 10, R1, R2, R3, and R4 are each independently F, Cl, Br, I, or H, provided that at least one of R1, R2, R3, and R4 is F as taught by Kanno et al., because Kanno et al. teaches fluorine compounds such as  CF4 have a high fluorine content as a molecule and have a higher electronegativity of fluorine and thus are chemically very stable (Col. 1, lines 22-24).

Regarding claim 39, modified Wu teaches the invention discussed above in claim 22.  Modified Wu teaches a fluorine containing compound discussed above.  However, modified Wu does not teach wherein the fluorine containing compound includes at least one selected from CH3F, CH2F2, CHF3, CF4, and SF6.
For claim 39, Kanno et al. teaches a fluorine containing compound (CF4, Col. 1, line 14), which reads on the instant claim limitation of fluorine containing compound includes at least one selected from CH3F, CH2F2, CHF3, CF4, and SF6.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Wu to further incorporate a fluorine containing compound includes at least one selected from CH3F, CH2F2, CHF3, CF4, and SF6 as taught by Kanno et al., because Kanno et al. teaches fluorine compounds such as  CF4 have a high fluorine content as a molecule and have a higher electronegativity of fluorine and thus are chemically very stable (Col. 1, lines 22-24).


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over US 9617191 B1-Wu, Jeong et al. (2016), US 7347980 B2-Kanno et al., US 2009/0035856 A1-Galliher et al., and in further view of US 2015/0118753 A1-Brau et al.
Regarding claim 25, modified Wu teaches the invention discussed above in claim 24.  Modified Wu teaches a second fluid and a bioreactor vessel discussed above.  However, modified Wu does not teach the flow rate of the fluid in the bioreactor vessel is at rate of about 0.05 vvm to about 50 vvm.
For claim 25, Brau et al. teaches the flow rate can be measured in rate of Vessel Volumes per Minute (VVM) of the maximum rated liquid working volume of the system (Para. [0043], lines 12-14) and the flow rate range is typically 0.06 VVM to about 0.2 VVM (Para. [0043], lines 14-15), which is in the range of the instant claim and which reads on the instant claim limitation of the bioreactor vessel is at rate of about 0.05 vvm to about 50 vvm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Wu to further include a flow rate range of 0.005 VVM to 50 VVM as taught by Brau et al., because Brau et al. teaches other flow rates can also be used depending on the intended application (Para. [0043], lines 17-18).
	

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over US 9617191 B1-Wu, and in further views of Jeong et al. (2016), US 7347980 B2-Kanno et .
Regarding claim 26, modified Wu teaches the invention discussed above in claim 24.  Modified Wu teaches a bioreactor vessel discussed above.  However, modified Wu does not teach the interior of the bioreactor vessel is 5maintained at a temperature of about 20 0C to about 45 0C, and a pressure of about 0.9 atm to about 1.1 atm.
For claim 26, Taylor et al. teaches a bioreactor with the interior of having a pressure between about 0.9 and 1.1 atm (Para. [0154], line 23) and a temperature between about 0 and 50ºC (Para. [0175], lines 8-9), which reads on the instant claim limitation of bioreactor vessel is 5maintained at a temperature of about 20 ºC to about 45 ºC, and a pressure of about 0.9 atm to about 1.1 atm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Wu to further include a bioreactor with a temperature of about 20 0C to about 45 0C, and a pressure of about 0.9 atm to about 1.1 atm as taught by Taylor et al., because Taylor et al. teaches in order to promote the health and efficient operation of the biolayer, the biolayer may be kept at a particular temperature (Para. [0175], lines 1-3); the temperature may vary slightly during operation of the bioreactor (Para. [0175], lines 5-6) and Taylor et al. teaches the pressure of the gas at the gas face may be sufficient that the nutrient solution does not pass through the membrane into the gas region (Para. [0154], lines 17-19).


s 29 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over US 9617191 B1-Wu, Jeong et al. (2016), US 7347980 B2-Kanno et al., US 2009/0035856 A1-Galliher et al., and in further view of US 2007/0172945 A1-O’Kennedy et al.
Regarding claim 29, modified Wu teaches the invention discussed above in claim 24.  Modified Wu teaches first outlets and first inlets, second outlets and second inlets, and a circulation path (Col. 12, lines 66-67 and Col. 13, lines 1-4).  However, modified Wu does not teach a second circulation line.
For claim 29, O’Kennedy et al. teaches the system can comprises one or more recirculation loops 3 (Para. [0040], lines 5-6), which reads on the instant claim limitation of a second circulation line connected to one of the second line.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Wu to further include a second circulation line as taught by O’Kennedy et al., because O’Kennedy et al. teaches one more pumps can be used to drive fluid flow in one or more recirculation loops.

Regarding claim 31, modified Wu teaches the invention discussed above in claim 24.  Modified Wu teaches a circulation path (Col. 12, lines 66-67 and Col. 13, lines 1-4).  However, modified Wu does not teach a second circulation path.
For claim 31, O’Kennedy et al. teaches the system can comprises one or more recirculation loops 3 (Para. [0040], lines 5-6), with therefore, the one or more 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Wu to further include a second circulation line as taught by O’Kennedy et al., because O’Kennedy et al. teaches one more pumps can be used to drive fluid flow in one or more recirculation loops.

Regarding claim 32, modified Wu teaches the invention discussed above in claim 24.  Modified Wu teaches the vessel comprises a first fluid and a second fluid discussed above.  However, modified Wu does not teach the first fluid and second fluid have a ratio of about 1:1 to about 1:20.
For claim 32, O’Kennedy et al. teaches a bioreactor system and the bioreactor aspect ratio (liquid, depth, and width) can be modified (Para. [0019], lines 1-5), therefore, the fluid volume ratios can be modified to the a first fluid and a second fluid can have a ratio of about 1:1 to about 1:20, which reads on the instant claim limitation of the first fluid and second fluid have a ratio of about 1:1 to about 1:20.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Wu to further include fluid ratios of about 1:1 to about 1:20 as taught by O’Kennedy et al., because O’Kennedy et al. teaches all of these features can be optimized to improve gas/culture fluid mixing (Para. [0019], lines 6-7).


Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over US 9617191 B1-Wu, Jeong et al. (2016), US 7347980 B2-Kanno et al., US 2009/0035856 A1-Galliher et al., and in further view of US 5057221-Bryant et al.
Regarding claim 33, modified Wu teaches the invention discussed above in claim 24.  Modified Wu does teach a first and second fluid discussed above.  However, modified Wu does not teach a structure disposed in the interior of the vessel that can increase a contact area between the fluids.
For claim 33, Bryant et al. teaches a solid substrate disposed in the reactor housing (Col. 3, lines 1-2), which reads on the instant claim limitation of a structure disposed in the interior of the vessel which can increase the contact area between fluids.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Wu to further include a structure such as substrate bed disposed in the reactor housing as taught by Bryant et al., because Bryant et al. teaches the substrate bed may be formed of activated carbon granules which are preloaded with organic compounds, or which are entirely "spent” with regard to adsorptive capacity. In such a case, the adsorbed compounds in the bed serve as a carbon and energy source for certain of the microorganisms, thereby particularly enhancing rapid colonization of the bed with the microorganisms when the bioreactor is initially placed in use (Col. 3, lines 33-40).

claim 33, modified Wu teaches the invention discussed above in claim 24.  However, modified Wu does not teach the structure includes at least one selected from a reflux tube and a filler material.
For claim 33, Bryant et al. teaches a solid substrate disposed in the reactor housing (Col. 3, lines 1-2), which may be formed of carbon granules (filler material, Col. 3, line 32-33), which reads on the instant claim limitation of the structure includes at least one selected from a reflux tube and a filler material.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Wu to further include a structure such as substrate bed disposed in the reactor housing as taught by Bryant et al., because Bryant et al. teaches the substrate bed may be formed of activated carbon granules which are preloaded with organic compounds, or which are entirely "spent” with regard to adsorptive capacity. In such a case, the adsorbed compounds in the bed serve as a carbon and energy source for certain of the microorganisms, thereby particularly enhancing rapid colonization of the bed with the microorganisms when the bioreactor is initially placed in use (Col. 3, lines 33-40).


Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over US 9617191 B1-Wu, Jeong et al. (2016), US 7347980 B2-Kanno et al., US 2009/0035856 A1-Galliher et al., and in further view of Dr. Deepak, Distillation and Reflux Condensers (2016).
claim 34, modified Wu teaches the invention discussed above in claim 24.  However, modified Wu does not teach a reflux tube that includes at least one selected from a straight tube and a coiled tube.
For claim 34, Dr. Deepak teaches distillation and reflux heating are common laboratory operations (pg. 1, line 1), the reflux process is used to accelerate a specific reaction thermally (pg. 2, line 1), and Dr. Deepak teaches a coiled reflux tube (pg. 3, Jacketed coil condenser), which reads on the instant claim limitation of a reflux tube that includes at least one selected from a straight tube and a coiled tube.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Wu to further include a reflux tube that includes at least one selected from a straight and a coiled tube as taught by Dr. Deepak, because Dr. Deepak teaches the coiled inner tube provides improved performance due to increased surface area to facilitate condensation; plus, the size remains compact, providing more benefit (Pg. 3, lines 9-11).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over US 9617191 B1-Wu, Jeong et al. (2016), US 7347980 B2-Kanno et al., US 2009/0035856 A1-Galliher et al., and in further view of US 2015299630 A1-Roulston.
Regarding claim 35, modified Wu teaches the invention discussed above in claim 24.  Modified Wu teaches one or more first inlets and a first fluid discussed above.  However, modified Wu does not teach a sprayer which sprays the first fluid to the interior of the vessel.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Wu to further include at least one sprayer connected to at least one or more inlets which sprays a fluid into the interior of the vessel as taught by Roulston, because Roulston teaches the sprayer 416 sprays the contents of the line into the vessel (Para. [00159], lines 4-5).


Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over US 9617191 B1-Wu, Jeong et al. (2016), US 7347980 B2-Kanno et al., US 2009/0035856 A1-Galliher et al., and in further view of US 2015275318 A1-Niazi.
Regarding claim 36, modified Wu teaches the invention discussed above in claim 24.  However, modified Wu does not teach two or more bioreactor vessels connected in a series or in parallel.
For claim 36, Niazi teaches bioreactors arranged in a series (Para. [0023], line 1, Fig. 1), where Fig. 1 of Niazi illustrates two or more bioreactor vessels in a series, which reads on the instant claim limitation of two or more bioreactor vessels connected in a series or in parallel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Wu to further include two or .


Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over US 9617191 B1-Wu, Jeong et al. (2016), US 7347980 B2-Kanno et al., US 2009/0035856 A1-Galliher et al., and in further view of US 2015/0263384 A1-Boll et al.
Regarding claim 37, modified Wu teaches the invention discussed above in claim 22.  Modified Wu teaches a fluorine containing compound discussed above.  However, modified Wu does not teach the fluorine containing compound has a water-solubility of 0.01 vol% or lower at a temperature of 20ºC.
For claim 37, Boll et al. teaches a fluorine containing compound (lithium fluoride) has a water-solubility of 0.01 to 10 ppm (Para. [0019], line 3) and the proportion of inert gas may vary, for example 0.01 to 99% by volume (Para. [0088], line 1) and Boll et al. teaches the contacting temperature of the aqueous medium is preferably 0 to 100ºC (Para. [0064], line 1), which reads on the instant claim limitation of a fluorine containing compound has a water-solubility of 0.01 vol% or lower at a temperature of 20ºC.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Wu to further include the water-solubility of the fluorine containing compound to be 0.01% or lower at 20ºC as 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270.  The examiner can normally be reached on Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/LENORA A ABEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799